Citation Nr: 1711851	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  04-28 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple joint disability other than degenerative joint disease of the bilateral hips and knees, to include as due to undiagnosed illness or a medically unexplained multisymptom illness.

 
REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from April 1972 to March 1974 and from September 1990 to May 1991.  During the intervening period he served in the Reserve Component, from which he retired in 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part denied service connection for degenerative joint disease (DJD) of multiple joints, claimed as joint pain.

In April 2006, the Veteran testified in a hearing before the RO's Decision Review Officer (DRO).  In October 2007, he testified before the undersigned Veterans Law Judge in a Travel Board hearing held at the RO.  Transcripts of both hearings are of record.

In June 2012, the Board issued a decision denying service connection for DJD         of the bilateral hips and knees.  The Board also established as a separate issue on appeal the Veteran's claim for entitlement to service connection for multiple joint disability other than the bilateral hips and knees, to include as an undiagnosed illness, and remanded that issue to the Agency of Original Jurisdiction (AOJ) for further development.  

In June 2013, the Board issued a decision that denied service connection for multiple joint disability other than the bilateral hips and knees, to include as due    to an undiagnosed illness or a medically unexplained multisymptom illness.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court issued a Memorandum Decision that vacated the Board's decision and returned the case to the Board for further consideration.  In April 2015, the Board remanded this matter for additional evidentiary development.

The Board notes that the Veteran has filed notice of disagreements (NODs) at the RO with respect to claims pertaining to kidney cancer; gastrointestinal disorder, tension headaches, depression, and chronic fatigue.  The appeal of these issues is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NODs and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues are presently before the RO and will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for multiple joint disability other than degenerative joint disease of the bilateral hips and knees, to include as due to undiagnosed illness or a medically unexplained multisymptom illness.

This claim was previously denied by the Board, and was appealed to the Court. The Court vacated the decision, noting that there was no explanation provided for how the 2012 examiner's diagnosis of age related degenerative joint disease (DJD) applied to the Veteran's complaints of joint pain 20 years earlier, when he was only 40 years   old and only recently separated from service; served as evidence that the appellant    did not have an undiagnosed illness separate from his DJD; or invalidated decades of favorable evidence, such as x-rays in 2003 that failed to offer any explanation for the appellant's arthralgias.  The Court noted that given the 20 years of evidence of joint pain, the record reasonably raised the possibility that the Veteran now suffers from age-related degeneration as well as a separate disability in his joints, diagnosable or otherwise.

In light of the Court's decision, the Board remanded the claim in April 2015.  Pursuant to that remand, the RO obtained an August 2015 VA medical opinion, along with a July 2016 supplemental VA medical opinion, which concluded that the Veteran's complaints of joint pain in the years following his discharge from military service and prior to his having been diagnosed with DJD were most likely related  to inflammatory arthritis, either seronegative rheumatoid arthritis or rheumatoid arthritis.  In support of this opinion, the examiner cited a July 31, 2000 treatment report which concluded with an impression of inflammatory arthritis, either seronegative rheumatoid arthritis or spondyloarthropathy.

In November 2016, the Veteran's representative submitted a written brief in which he argued that the medical opinions obtained by the RO in April 2015 and July 2016 are inadequate.  Specifically, the Veteran's representative argued that the     July 31, 2000 impression of inflammatory arthritis, either seronegative rheumatoid arthritis or spondyloarthropathy, was never confirmed, and that all diagnostic tests following this impression were negative.   The Veteran's representative also noted that the Veteran suffered from pain in his joints for 10 years prior to the impression of some possible form of rheumatic, inflammatory disease.

Under these circumstances, a new medical opinion should be obtained addressing 
whether the Veteran's joint pains during the course of this claim, since September 2001, are attributable to a known clinical diagnosis or represent an undiagnosed       or medically unexplained multisymptom illness of any joint that is separate and distinct from any diagnosed DJD.  

Relevant ongoing medical records must also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses    of all medical care providers who have treated him for joint pain since June 2016.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those contained in the claims file.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After completion of the foregoing, send the claims file to a VA rheumatologist to obtain on opinion on the claim for service connection for multiple joint disability other than degenerative joint disease of the bilateral hips and knees.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled. 

Following review of the claims file, the rheumatologist should opine whether it is at least as likely as not that the Veteran's joint pains prior to his diagnoses of DJD represent an undiagnosed illness associated with his Persian Gulf service.  In rendering this opinion, the physician should consider the Veteran's complaints           of joint pain existing since his discharge from service,     and the assessments during the course of the claim of arthralgia and myalgia of unknown etiology, as well as     the fact that the assessments of inflammatory arthritis, including seronegative rheumatoid arthritis or spondylo-arthropathy in 2000 had subsequent negative findings for rheumatic arthritis.  The examiner should provide full clinical rationale for all opinions stated.

3.  After conducting any additional development deemed necessary, readjudicate the claim.  If the benefit sought      on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case        and afford them an appropriate period in which to respond before the file is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




